         Case 1:17-cr-10212-GAO Document 121 Filed 02/15/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA
                                                               No. 17-cr-10212-GAO
         v.

  JUAN ARTILES-TAVERAS


     MOTOIN TO WITHDRAW AS COUNSEL AND TO APPOINT CJA COUNSEL

        Undersigned counsel (J. Roberto Cardenas as lead counsel and William W. Fick as local

counsel) hereby move to withdraw and to appoint successor counsel under the Criminal Justice

Act (“CJA”). As grounds for this motion, in light of changed circumstances and lapse of time,

and upon consultation, Mr. Artiles-Taveras is unable to retain undersigned counsel going

forward and wishes for the Court to appoint successor counsel to represent him. Mr. Artiles-

Taveras is prepared to complete a CJA23 financial disclosure in consultation with CJA counsel,

consistent with the standard practice in this district. Because this case is still in its early stages,

there should be no prejudice to Mr. Artiles-Taveras or the interests of justice in appointing

successor counsel at this time.

                                                 Respectfully submitted,


                                                 /s/ William Fick
                                                 WILLIAM W. FICK, ESQ. (BBO # 650562)
                                                 FICK & MARX LLP
                                                 24 Federal Street, 4th Floor
                                                 Boston, MA 02110
                                                 (857) 321-8360
                                                 WFICK@FICKMARX.COM

                                                 and




                                                 - 1-
         Case 1:17-cr-10212-GAO Document 121 Filed 02/15/21 Page 2 of 2




                                              J. ROBERTO CARDENAS, ESQ. (pro hac vice)
                                              CARDENAS LAW OFFICE
                                              119 W. 57th Street, Suite 1215
                                              New York, New York 10019
                                              T: (212) 977-7095
                                              roberto@jrc-esq.com



                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants on February 15,
2021.

                                              /s/ William Fick




                                              - 2-
